Exhibit 10.1

 

English Summary of the First Amendment (“First Amendment”), dated and finalized
November 27, 2018, to the Line of Credit Agreement (“Original Line of Credit”),
dated and finalized November 30, 2017, between Banco Nacional de Comercio
Exterior, S.N.C. a Mexican federal development banking institution (“Bancomext”)
and Compañia Minera Pangea S.A. de C.V. (“CMP”).

 

Parties to the First Amendment: Bancomext and CMP.

 

Subject Matter of the First Amendment: Bancomext and CMP agreed to modified the
following provisions of the Line of Credit:

 

Advances: The Line of Credit will be available for withdrawals for one (1) year
beginning from December 1st, 2018.

 

Affirmative and Negative Covenants: The following environmental covenants were
added:

 

·                  CMP must deliver to Bancomext, on an annual basis, a letter
confirming its legal status and an update of any environmental and social fines
and penalties it has received.

 

·                  CMP must submit to Bancomext, on an annual basis, a perimeter
noise study.

 

·                  CMP must deliver to Bancomext, on annual basis, a copy of the
acknowledgment of the determination of the risk rate related to work insurance
presented before the Mexican Social Insurance Institute (Instituto Mexicano del
Seguro Social). The due date for this delivery is within the first fifteen (15)
working days of March of each year.

 

·                  CMP must deliver to Bancomext, on annual basis, a copy of the
acknowledgment of receipt of the Annual Operation License (Cedula de Operacion
Anual), presented before the Environmental and Natural Resources Secretary
(Secretaria de Medio Ambiente y Recursos Naturales or “SEMARNAT”). The due date
for this delivery is within the first fifteen (15) working days of July of each
year.

 

·                  CMP must submit to Bancomext, on annual basis, a copy of its
registration, before SEMARNAT, as a generator of special residues and hazardous
material.

 

·                  If CMP exceeds 25,000 tons of CO2 equivalent emissions, CMP
must solicit a verification executed by an entity accredited by the Report of
Corporate Inventory of Compound Emissions and Greenhouse Gases (Reporte de
Inventario Corporativo de Emisiones de Compuestos y Gases de Efecto
Invernadero). Such verification must then be filed with SEMARNAT. CMP must
deliver to Bancomext an acknowledgment of receipt from SEMARNAT.

 

·                  CMP must submit to Bancomext, on annual basis, a copy of its
valid Unique Environmental License.

 

·                  CMP must submit to Bancomext, on an annual basis, a copy of
the acknowledgment of receipt of its compliance reports related to compliance
with resolutions SGPARN/247/01-

 

--------------------------------------------------------------------------------



 

631, SG/145/2.1.1/0378/17, and SG/145/2.1/0428/16, which regulate the
environmental impact authorization, and the change of use of forest lands.

 

·                  CMP must deliver to Bancomext, on an annual basis, a memo
describing any progress in the implementation of programs and social benefits
intended to improve the living conditions of the population living within the
communities around the mine site.

 

Except for the foregoing amendments, all other provisions of the Original Line
of Credit remain in full force and effect.

 

--------------------------------------------------------------------------------